        Case 2:20-cv-05019-GJP Document 22 Filed 03/22/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAVID L. MEDINA,

                      Plaintiff,
                                                          CIVIL ACTION
                 v.                                       NO. 20-5019

ROBERT R. HAAS, et al.,

                      Defendants.


                                      ORDER

      AND NOW, this 22nd day of March 2021, upon consideration of Defendants’

Motion to Dismiss or Transfer Venue (ECF 4), Medina’s Response (ECF 11–12) and

Defendants’ Reply (ECF 17), as well as Medina’s Motion to Submit a Recent Eastern

District Case (ECF 18–19) and Defendants’ Response (ECF 20), it is hereby

ORDERED that:

      1. Medina’s Motion to submit the recent decision in Gordon v. Bechtel Corp., No.

         20-2688, 2021 WL 816466 (E.D. Pa. Mar. 3, 2021) is GRANTED.

      2. Defendants’ Motion to Dismiss or Transfer Venue is GRANTED in part and

         DENIED in part. The Court will not dismiss the Complaint but will

         transfer venue to the Middle District of Pennsylvania.

      3. The Clerk of Court shall TRANSFER the case to the United States District

         Court for the Middle District of Pennsylvania.



                                              BY THE COURT:


                                               /s/ Gerald J. Pappert
                                              ____________________________
                                              GERALD J. PAPPERT, J.
